On Motion for Rehearing.

Per Curiam.
The Tax Commission found the value of the plaintiff’s lands as of January 1, 1911, to be $8.23 per acre instead of $14 as claimed by the plaintiff. Upon the motion for rehearing our attention is called to the fact that the matter of land values was not discussed in this case.
In the decision of the Tax Commission there appears this statement:
“The appellant made no specific objection to the average value of $8.23 per acre allowed for its land as of January 1, 1911, but attempted to substantiate such value or a higher value. After reviewing,the testimony and the record, the commission determined that the average value of $8.23 as of January 1, 1911, used in this assessment was fair and reasonable and set the value at such price.”
The plaintiff in its brief upon appeal as-well as in the brief filed in support of its motion for rehearing attacked this finding and reargued this matter. As has already been pointed out, the difficulty in this case as in the other cases is that the plaintiff proceeds upon the basis of its subsequent experience to argue backwards and so attempt to prove that on January 1, 1911, the land was in fact more valuable than shown by the evidence adduced upon the trial as to its value at that *396time. The question is whether or not the evidence produced upon the trial as to conditions as they existed on January 1, 1911, sustains the finding of the commission as to the value of the lands on that day, looking forward from that point. The evidence in this case derived from transactions had in lands of this character at or- about that time abundantly sustains the finding of the commission.
We may also call attention to the fact that the plaintiff in its brief for a motion on rehearing asks for a reconsideration of the constitutional questions raised. We* stated in the opinion that these questions had been raised, that no constitutional question was involved, and that is sufficient to dispose of the question so far as this court is concerned. It is not necessary for us to cite cases nor enter into an extended discussion in order to show that plaintiff sought to raise constitutional questions in this case.
The motion for rehearing is denied, without costs.